                   Case 1:20-cv-07827-GHW Document 16 Filed 01/13/21 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 1/13/2021

                                                                                 MEMORANDUM ENDORSED



         285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



         January 13, 2021

         Via CM/ECF
         The Honorable Gregory H. Woods
         United States District Court
         Southern District of New York

                 Re:      Monegro vs Goldbely, Inc.
                          Case #: 1:20-cv-07827-GHW

         Dear Judge Woods:

                  We represent the plaintiff in the above matter. We write to respectfully request that the
         initial conference currently adjourned to January 20, 2021, at 2:00pm be canceled or adjourned. The
         Defendant is in default and has not made contact at all with Plaintiff.

               The Plaintiff has obtained the Clerk’s Certificate of Default (attached) and has mailed it to
         Defendant’s business address.

                 We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                             Respectfully submitted,

                                                                             s/ Mark Rozenberg
                                                                             Mark Rozenberg, Esq.

         cc:     All Counsel of Record via ECF

Application granted. Plaintiff’s request to adjourn the initial pre-trial conference scheduled for January 20, 2021 is granted. The
initial pretrial conference is adjourned sine die. The Court expects Plaintiff to file an application for an order to show cause
regarding default judgment no later than February 10, 2021. Plaintiff is directed to serve a copy of this order on Defendant and to
retain proof of service. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 15.

Dated: January 13, 2021
